Order entered June 11, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01141-CR

                        JEREMY JOHN SANDERSFELD, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-82341-07

                                         ORDER
       The Court REINSTATES the appeal.

       On June 2, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On June 4, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the June 2,

2014 order requiring findings.

       We GRANT the June 4, 2014 extension motion and ORDER appellant’s brief filed as of

June 5, 2014.

                                                    /s/   LANA MYERS
                                                          JUSTICE